Citation Nr: 0939820	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for loss 
of left eye vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

In August 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of 
that hearing is of record.

This matter was previously before the Board in February 2008 
and was remanded for further development.  Thereafter, a 
September 2009 supplemental statement of the case (SSOC) 
denied the claim, which was then returned to the Board for 
further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the rating period on appeal, the Veteran has 
complained of decreased visual acuity in the left eye and 
difficulty seeing at night.

3.  Throughout the rating period on appeal, the Veteran has 
maintained best corrected distance acuity of no worse than 
20/30 in the right eye and 20/60 in the left eye, with no 
evidence of loss of visual fields.



CONCLUSION OF LAW

Criteria for an evaluation in excess of 10 percent for loss 
of left eye vision have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.84a, Diagnostic Codes 6079, 6080 (as in 
effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The VCAA 
applies to this appeal.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,354 (Apr. 30, 
2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in January 2005, March 2008, and April 2009.  
These letters informed the Veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The March 2008 and 
April 2009 letters also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim for loss of 
left eye vision.  While he did not receive complete notice 
prior to the initial rating decision, a letter to the Veteran 
dated in April 2009, provided essential notice under Vazquez-
Flores prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In response to 
the April 2009 letter, the Veteran submitted a statement and 
additional evidence.  A September 2009 SSOC readjudicated the 
matter after content complying notice was provided.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (holding that a Statement of the Case 
(SOC) or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  The Board notes that the Veteran has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board notes that the February 2005 VA eye examination 
report does not explicitly reflect that the Veteran's claims 
file was reviewed by the VA examiner.  The Board notes that 
the examiner recorded a medical history and indicated that 
some medical records were reviewed, as well as recording 
objective findings.  As such, the Board finds that this VA 
examination report is adequate as consideration of the 
current status of the service-connected disability at issue 
was made in view of the Veteran's medical history, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2009).

The Board notes that its February 2008 remand directed a VA 
examiner to render all appropriate diagnoses and, for each 
disability diagnoses, indicate whether it is at least as 
likely as not due to or a residual of the in-service eye 
trauma.  The Veteran was afforded a VA eye examination in 
April 2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The April 2009 examination report 
reflects that objective testing was performed, to include 
refractive and visual field testing.  The Board also notes 
that the April 2009 VA examination report reflects that the 
VA examiner made two diagnoses related to the Veteran's eyes.  
Although the examiner provided nexus opinions for each of 
these diagnoses, supporting rationales for these opinions 
were not supplied.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123-24 (2007) (noting that a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  Despite this 
deficiency, the Board finds that there has been substantial 
compliance with its February 2008 remand.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Specifically, the Board notes that even if it finds that all 
diagnosed eye injuries are either directly or secondarily 
related to service, the maximum rating obtainable for the 
Veteran would not be greater than the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.14 (2009) (noting that the 
evaluation of the same disability under various diagnoses is 
to be avoided).  Therefore, the Board finds that the Veteran 
has not been prejudiced and will proceed to adjudicate the 
appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.
Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In a statement, dated by the Veteran in November 2004 
(although received by the RO in January 2005), the Veteran 
asserts that an increased evaluation is warranted for his 
service-connected left eye disability because his eye sight 
has been getting worse.  The record reflects that a claim, in 
some form, was actually received by the RO for this 
disability in November 2004.  See Letter from RO to Veteran, 
dated in December 2004 (reflecting acknowledgement by the RO 
of receipt of a claim and requesting that the Veteran provide 
additional information and evidence).  As the Veteran's claim 
was received by VA in November 2004, the rating period on 
appeal is from November 2003, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2009).  In accordance with 38 C.F.R. §§ 4.1 and 
4.2 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.
Historically, a rating decision, dated in September 1986, 
granted service connection for loss of left eye vision and 
assigned a noncompensable evaluation, effective April 24, 
1986.  A June 2002 rating decision increased the evaluation 
for the left eye disability to 10 percent, effective October 
31, 2001.  

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R.  
§ 4.75.  In rating impairment of visual acuity, the best 
distant vision obtainable after best correction with glasses 
will be the basis of rating, except in cases of keratoconus 
in which contact lenses are medically required.  Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  38 
C.F.R. § 4.84a, Table V.  Under the 38 C.F.R. § 4.84a, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation for 
impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

Through the history of the disability and over the rating 
period on appeal, the RO has considered the Veteran's left 
eye disability under a diagnostic code for impairment of 
central visual acuity, Diagnostic Code 6079.  Where vision in 
one eye is 20/50 (or is 20/70, or 20/100) and vision in the 
other eye is 20/40, a 10 percent rating is assigned under 
Diagnostic Code 6079.  A 20 percent evaluation will be 
assigned for vision in one eye of 20/200 (or 15/200), when 
corrected visual acuity in the other eye is 20/40 under 
Diagnostic Code 6077.

In the present case, the report of VA examination in February 
2005 reveals right eye corrected visual acuity was (far) 
20/20 and (near) 20/40 and left eye corrected visual acuity 
was (far) 20/40 and (near) 20/60.  The report of a VA eye 
examination, dated in April 2009, reflects that the Veteran 
had corrected right eye far vision of 20/30+1 and corrected 
left eye far vision of 20/60-1.  It also reflects that the 
Veteran had corrected near vision of 20/25 in the right eye 
and 20/100 in the left eye.  

Based on the findings discussed above, there is no basis for 
a rating in excess of 10 percent for loss of left eye visual 
acuity for any portion of the rating period on appeal.  
Indeed, there is no evidence of any loss of visual acuity in 
the Veteran's eyes that would correspond to a rating in 
excess of 10 percent under the VA rating schedule for visual 
acuity impairment.  See 38 C.F.R. § 4.84a, Table V.  In so 
finding, the Board acknowledges the Veteran's complaints made 
during the appeal consisting of decreased vision in the left 
eye at the February 2005 VA examination and of difficulty 
seeing at night, episodes of seeing black dots in both eyes, 
and having to quit driving at the April 2009 VA examination.  
While the Veteran is competent and credible to report these 
symptoms, the objective criteria, as set forth in the 
pertinent regulations, for an increased rating have not been 
satisfied.  

The Board has also considered whether an increased rating is 
warranted based on loss of field of vision.  A note to the 
rating schedule indicates that an eye disease is to be rated 
from 10 to 100 percent disabling for impairment in visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  A minimum 10 percent rating applies during 
active pathology.

In the present case, the reports of the VA eye examinations 
in May 2005 and April 2009 reveal no visual field defects.  
These findings are not contradicted by any other evidence of 
record.  Therefore, an increased rating based on loss of 
visual field is not warranted.  Moreover, the evidence does 
not show that an increase is warranted due to rest-
requirements, or episodic incapacity.  Additionally, the 
Veteran has not had any ongoing significant treatment.  See 
VA primary care note, dated in April 2009 (noting that the 
Veteran denied any visual changes); VA primary care annual 
examination, dated in January 2009 (noting a medical history 
of glaucoma and finding that the Veteran's eyes were within 
normal limits upon examination).  Further, the evidence does 
not show that there is aphakia or paralysis of accommodation.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6030, 6035.  The 
Board finds no other potentially applicable diagnostic codes.  
Finally, the Board does not find that there is a "substantial 
difference" between the near and distant corrected vision as 
to refer the case to the Director of Compensation and Pension 
Service.  38 C.F.R. § 4.84 (2007).

During the rating period on appeal, VA amended its 
regulations for rating disabilities of the eye.  73 Fed. Reg. 
66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the Veteran's application for an increased 
rating of his left eye disability was received many years 
prior to December 10, 2008, the amended provisions are not 
for application here.

In sum, an evaluation in excess of 10 percent for a left eye 
disability is not warranted at anytime during the appeal 
period as the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
Hart, 21 Vet. App. at 509-10.  As the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the left eye disability on appeal, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular consideration

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321(b)(1) (2009).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court in Thun stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe a veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe a veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  Where the schedular 
rating is found to be inadequate, the claim may be referred 
to the VA Director of Compensation and Pension Service for an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).
A statement from the Veteran's friend, R.R., dated in May 
2009, indicates that because the Veteran cannot drive after 
dark he assists the Veteran by driving him to and picking him 
up from work.  The Board acknowledges this statement, but it 
does not find any indication that the average industrial 
impairment from the disability at issue would be in excess of 
that contemplated by the assigned rating.  Indeed, the record 
reflects that the Veteran is maintaining employment and there 
is no evidence of record showing that the left eye disability 
at issue necessitated any frequent periods of 
hospitalization.  The Board, therefore, finds that the 
schedular rating criteria are adequate and referral for 
extraschedular consideration is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An evaluation in excess of 10 percent for loss of left eye 
vision is denied.





____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


